Case 2:18-cr-20283-BAF-RSW ECF No. 35 filed 08/03/20                PageID.204     Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                          Criminal No. 18-CR-20283-01

vs.                                                        HON. BERNARD A. FRIEDMAN

LACOURIS PACELY,

      Defendant.
_____________________________/

              OPINION AND ORDER DENYING DEFENDANT’S
      MOTION FOR IMMEDIATE RELEASE PURSUANT TO THE CARES ACT

               This matter is presently before the Court on defendant’s motion for “immediate

release to home confinement pursuant to the CARES Act” [docket entry 24]. The government

has filed a response in opposition. Defendant has not replied, and the time for him to do so has

expired. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this motion without a

hearing. For the reasons stated below, the Court shall deny the motion.

               The Court has no jurisdiction to grant defendant any relief under the CARES Act.

“Instead, courts in this district have recognized that under the CARES Act the authority to

transfer a prisoner to home confinement remains squarely allocated to the BOP.” United States

v. Mitchell, No. 4:13-CR-20468, 2020 WL 3972656, at *5 (E.D. Mich. July 14, 2020).

Therefore, the instant motion is denied to the extent defendant relies on the CARES Act. For

relief under that statute, he must apply to the BOP.

               Defendant also cites the compassionate release statute, 18 U.S.C. §
Case 2:18-cr-20283-BAF-RSW ECF No. 35 filed 08/03/20                     PageID.205       Page 2 of 3



3582(c)(1)(A).1 To the extent defendant seeks relief under this statute, his motion is denied

without prejudice because he has not exhausted his administrative remedies, as he indicates on

page 11 of his motion. Although he may have subsequently exhausted those remedies, see

docket entry 25, the law in this circuit is that a defendant seeking compassionate release must

exhaust his administrative remedies before seeking such relief in court. See United States v.

Alam, 960 F.3d 831 (6th Cir. 2020). If, as in the present case, defendant files a motion for

compassionate release before exhausting his administrative remedies, the Court must “dismiss

it without prejudice.” Id. at 836. Accordingly,



                 IT IS ORDERED that defendant’s motion for immediate release to home



       1
           Section 3582(c) states in relevant part:

                 Modification of an Imposed Term of Imprisonment.—The court may
                 not modify a term of imprisonment once it has been imposed except
                 that—

                 (1) in any case—

                 (A) the court, upon motion of the Director of the Bureau of Prisons,
                 or upon motion of the defendant after the defendant has fully
                 exhausted all administrative rights to appeal a failure of the Bureau
                 of Prisons to bring a motion on the defendant’s behalf or the lapse of
                 30 days from the receipt of such a request by the warden of the
                 defendant’s facility, whichever is earlier, may reduce the term of
                 imprisonment (and may impose a term of probation or supervised
                 release with or without conditions that does not exceed the unserved
                 portion of the original term of imprisonment), after considering the
                 factors set forth in section 3553(a) to the extent that they are
                 applicable, if it finds that—

                 (i) extraordinary and compelling reasons warrant such a reduction
                 ...

                                                      2
Case 2:18-cr-20283-BAF-RSW ECF No. 35 filed 08/03/20                           PageID.206        Page 3 of 3



confinement is denied for lack of jurisdiction insofar as it is based on the CARES Act and

denied without prejudice insofar as it seeks compassionate release under § 3582(c)(1)(A)(I).




                                                     s/Bernard A. Friedman
                                                     Bernard A. Friedman
 Dated: August 3, 2020                               Senior United States District Judge
        Detroit, Michigan


                                       CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 3, 2020.

 Lacouris Pacely, 56514-039                          s/Johnetta M. Curry-Williams
 Loretto Federal Correctional Institution            Case Manager
 Inmate Mail/Parcels
 P.O. BOX 1000
 LORETTO, PA 15940




                                                       3
